Citation Nr: 1117187	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-27 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disability, to include gingivitis.

4.  Entitlement to an initial compensable evaluation for left wrist disability.

5.  Entitlement to an initial compensable evaluation for right wrist disability.

6.  Entitlement to an initial compensable evaluation for migraine headaches.

7.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (skin disorder).




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1998, November 1998 to January 2000, January 2002 to January 2003, January 2003 to August 2005; he had service in the Army Reserves from January 2006 to January 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO), which denied service connection for hearing loss, tinnitus, and gingivitis and granted service connection for disability of each wrist, migraine headaches, and a skin disorder, each of which was assigned a noncompensable evaluation effective January 29, 2008.  The Veteran timely appealed the above denials of service connection and the assigned ratings.  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in September 2010, and a transcript of the hearing is of record.

The issue of service connection for a dental disability, to include gingivitis, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for hearing loss and tinnitus and for initial compensable evaluations for service-connected bilateral wrist disability, migraine headaches, and a skin disorder; and he has otherwise been assisted in the development of his claims.

2.  Audiological evaluation in September 2008 does not show defective hearing.

3.  The Veteran does not have a hearing loss that is causally related to service.

4.  The Veteran does not have tinnitus that is causally related to service.

5.  Dorsiflexion of the wrists on examination in July 2008 was from 0 to 70 degrees and palmar flexion was from 0 to 80 degrees.

6.  The evidence shows headache symptomatology that more nearly approximates characteristic prostrating attacks averaging one in two months.

7.  The Veteran's skin disorder does not involve any disfiguring characteristics and covers less than 5 percent of surface area.






CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).   

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for an initial compensable rating for service-connected right wrist disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).

4.  The criteria for an initial compensable rating for service-connected left wrist disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).

5.  The criteria for an initial rating of 10 percent, but no higher, for service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

6.  The criteria for an initial compensable rating for service-connected skin disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7813 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in April 2008, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  Service connection was subsequently granted for bilateral wrist disability, migraine headaches, and a skin disorder by rating decision in September 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the April 2008 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in July and September 2008.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his September 2010 personal hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the September 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service Connection Claims

The Veteran seeks service connection for a bilateral hearing loss and tinnitus.  He has contended, including at his September 2010 hearing, that he was exposed to acoustic trauma in service from artillery fire.  The Veteran has testified that he was a cook in the field; and the evidence does not indicate that he was in combat, as he has not been awarded any medals indicative of combat.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Because there is no post-service medical evidence of hearing loss within the meaning of applicable law and no evidence of tinnitus due to service, the preponderance of the evidence is against the claims and the appeals will be denied.

The Veteran's service treatment records reveal that a number of audiograms were conducted during service and that all of them show results within the above VA definition of normal hearing, with decibel thresholds at the relevant frequencies of 35 decibels or lower and no showing of three frequencies of at least 26 decibels.  On evaluation in December 2007, the Summary of Defects included hearing loss. 

A VA audiological evaluation in September 2008 revealed bilateral hearing within the VA definition of normal from 500 to 4000 hertz, with decibel thresholds at the relevant frequencies of 20 decibels or lower and bilateral speech recognition of 96 percent in the right ear and 100 percent in the left ear.  The Veteran complained of difficulty hearing and of tinnitus.  The examiner noted that the Veteran's hearing was normal and that his recurrent tinnitus was not related to hearing loss.

The Veteran testified in September 2010 that, as a cook in the field,  he was exposed to acoustic trauma in service from artillery fire that caused hearing loss and tinnitus.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Although hearing loss was noted in December 2007, the audiological reports in service do not show hearing loss as required under the VA definition above.

As there is no post-service medical evidence of defective hearing under the applicable VA criteria, service connection for bilateral hearing loss is denied.  While the Veteran is competent to say that he has tinnitus, the Board finds his contention that he has had tinnitus beginning in service not credible based on the normal audiological findings noted above, the absence of complaints of tinnitus in service, and the VA opinion in September 2008.  Consequently, service connection for tinnitus is also denied.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

The Veteran was granted service connection for right and left wrist disabilities, migraine headaches, and a skin disorder by rating decision in September 2008; he was assigned noncompensable ratings for each of these disabilities effective January 29, 2008.  

The Veteran contends that the service-connected disabilities at issue are more disabling than is reflected by the currently assigned ratings.  Because the bilateral wrist disabilities and the skin disorder are not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claims for an initial compensable rating for each disability will be denied.  The evidence more nearly approximates the requirements for a rating of 10 percent for migraine headaches.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity 
of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Bilateral Wrist Disability

The Veteran's wrist disabilities are rated under Diagnostic Code 5215, with a 10 percent disability rating assigned when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.  38 C.F.R. § 4.71a (2010).

The Veteran complained on VA evaluation in July 2008, which included review of the claims files, of wrist pain when doing pushups, when using the computer, and when carrying heavy objects.  There were no flare ups or incapacitating episodes.  His wrist disabilities did not interfere with daily activities or cause functional impairment with repetitive use.  Dorsiflexion of the wrists was from 0 to 70 degrees and palmar flexion was from 0 to 80 degrees without pain.  Motor testing was 5/5 on each side.  X-rays of the wrists were considered normal.  The assessment was bilateral wrist sprain.

The Veteran testified at his personal hearing in September 2010 that he had pain and loss of motion of the wrists.

According to a September 2010 statement in support of the Veteran's claim from G.D.R., a friend who has known him since service, the Veteran's wrists were weak, preventing him from doing pushups and making it difficult for him to carry objects.

To warrant a compensable evaluation for disability of the wrist, there would need to be evidence of limitation of dorsiflexion or palmar flexion as noted above.  When examined in July 2008, pain-free motion of each wrist was significantly better than required for a compensable rating.  Additionally, it was noted that motor testing was 5/5, which is normal.  Consequently, a compensable rating for disability of either wrist is not warranted under the rating schedule.

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds, however, that the medical evidence does not show wrist symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, more nearly approximates the criteria for a compensable evaluation during the appeal period for limitation of motion of either wrist under Diagnostic Code 5215.  In fact, when examined by VA in July 2008, there was no additional limitation of motion on repetitive testing.  

With respect to the lay evidence in this case, the Veteran is competent to report his wrist symptoms, and his wife and friend are competent to report their observations, which include wrist pain and difficulty doing pushups and lifting things.  While these reports are competent evidence, they have been considered in evaluating the bilateral wrist disability at issue; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  


Migraine Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

According to VA treatment records for June 2008, the Veteran's migraines had decreased since he retired from service in January 2008.  He had only had three episodes in the previous five months.

The Veteran complained on VA evaluation in July 2008, which included review of the claims files, of headaches two to three times a month with an intensity of 5-7/10.  The headaches were not severe, disabling, or prostrating in nature.  The diagnosis was chronic migraine headaches, moderately severe.

VA treatment records for August 2008 reveal complaints of cluster headaches, with the pain reaching 10/10 for two to three hours.  The headaches might recur up to four times a day; he might have two to three periods of headaches a quarter.

The Veteran's wife testified at the personal hearing in September 2010 that the Veteran had to go to bed when he had headaches, because the light bothered him, and that this sometimes happened a couple of times a month.  The Veteran testified that he was prescribed Midrin for his headaches, that he sometimes took additional over-the-counter medications, and that he sometimes had to be sedated.
According to a September 2010 statement in support of the Veteran's claim from G.D.R., the Veteran's headaches were accompanied by blurred vision and sensitivity to light, sound, and certain odors.  To cope with the headaches, he either got an injection or secluded himself in a dark and quiet room.

Although the severity of the Veteran's migraine headaches is not completely clear from the evidence on file, the Board finds that the subjective complaints coupled with the medical findings indicate that the headaches more nearly approximate the criteria for a 10 percent rating, meaning there is evidence that the Board considers equivalent to characteristic prostrating attacks averaging one in 2 months over the last several months.  

While the Veteran's headaches were not considered severe when seen in July 2008, they were significant enough to be described as moderately severe, and the Veteran said in August 2008 that his headaches reached 10/10 in severity for several hours, involving two to three periods a quarter.  Testimony from the Veteran's wife and the September 2010 statement from a friend indicate that his headaches could be significant enough to require a sedative or require him to go to a dark room.

A rating in excess of 10 percent is not warranted for the Veteran's migraine headaches during the appeal period because the evidence does not show the severity that could be considered the equivalent of characteristic prostrating attacks occurring on an average of once a month over the last several months.  


Skin Disorder

Under Diagnostic Code 7813, the rater is instructed to evaluate skin conditions of the beard area, tinea barbae, as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Id.  The Veteran's skin disorder involves folliculitis of the face and neck, and the medical evidence does not show that he has permanent scarring from this condition.  Thus, Diagnostic Codes 7801-7805 are not applicable.

The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As this claim was filed prior to this date, the amendments are inapplicable.

Under Diagnostic Code 7800, a 10 percent evaluation is assigned for veterans with one of eight (defined) characteristics of disfigurement on the head, face, or neck.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The eight characteristics of disfigurement for evaluation purposes are: (1) a scar 5 inches or more (13 or more cm.) in length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyper pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) and indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

A zero percent evaluation is assigned when the skin condition involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the past 12-month period; a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is warranted when for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

On VA evaluation in September 2008, which included review of the claims files, the Veteran said that he shaved ever other day and used a needle and tweezers to remove blocked hairs.  Skin examination revealed minimal lesions of folliculitis on the face and mild scattered folliculitis on the neck.  The folliculitis was reported to cover less than 5 percent of both exposed and total body areas.  The diagnosis was pseudofolliculitis barbae, mainly affecting the neck, with minimal facial lesions.

According to the September 2010 statement in support of the Veteran's claim from G.D.R., the Veteran's pseudofolliculitis barbae has resulted in scarring over his entire neck.   

As the evidence shows that the Veteran's skin disorder covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected and does not involve any characteristic of disfigurement, a compensable evaluation for the service-connected skin disorder is denied.  The Veteran's minimal folliculitis of the face and mild scattered folliculitis of the neck is not the equivalent of any characteristic of disfigurement, such as scarring that is either at least five inches long or 1/4 inch wide or abnormal skin texture affecting an area in excess of six square inches.  Although the support statement from GDR refers to "scars" of the neck, the medical findings do not refer to scars; rather, the folliculitis is described as minimal or mild.

The Veteran and his friend are competent to report his visible skin problems, which include skin irritation and "scars."  While these complaints are competent evidence, they have been considered in evaluating the skin disorder at issue; however, the medical evidence does not show the severity required for a higher schedular rating.  


Other Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's bilateral wrist, headache, and skin disabilities cause "marked" interference with employment and the Veteran has not so contended.  In fact, motion of the wrists included dorsiflexion to 70 degrees and palmar flexion to 80 degrees; the Veteran's headaches were described as not disabling; and his folliculitis was no more than mild.  There is also no evidence of frequent periods of hospitalization due to these disorders.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for any of the disabilities at issue pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the claims for compensable ratings for the wrists and the skin, the benefit-of-the-doubt doctrine is not for application with respect to these issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial compensable rating for service-connected right wrist disability is denied.

An initial compensable rating for service-connected left wrist disability is denied.

An initial rating of 10 percent for service-connected migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial compensable rating for service-connected skin disorder is denied.


REMAND

Although the VA examiner in September 2008 diagnosed periodontitis, the examiner said that there was no record of when periodontitis began.  This opinion does not discuss the finding in service in December 2007 of gingivitis and whether there is any causal connection between the service notation of gingivitis and the recent diagnosis of periodontitis.
Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issue of service connection for a dental disability, to include gingivitis.  

Consequently, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for dental disability that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO must arrange for review of the claims files by the examiner who evaluated the veteran for dental disability in September 2008 for clarification.  If the reviewer is unavailable, the AMC/RO will obtain the opinion for another qualified health care provider.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran has a dental disability that was caused or aggravated by service, to include gingivitis.  The reviewer will discuss the significance of the December 2007 notation of gingivitis.

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran will be notified in writing the consequences for failure to appear at a scheduled VA examination.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After the above has been completed, the AMC/RO must readjudicate the claim of service connection for a dental disability, to include gingivitis, with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


